DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 10/27/2021. Claims 7-12 have been allowed. Claims 3-4 and 6 are objected too.  Claims 1-2 and 5 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/27/2021, with respect to claim 1 have been fully considered and are persuasive. Specifically, the applicant amended the limitation where non-flat portions in the second pixel are greater distance ; this limitation overcame the current prior art.  The rejections of claims 1-2, and   are hereby withdrawn.
	
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in the amendment filed 10/27/2021.
--The application has been amended as follows: 
- Please delete the current title and replace with following “DISPLAY DEVICE WITH IMPROVED DISPLAY ON CURVED PORTION”

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1 ;specifically, the prior art fails to teach or suggest a display device  “wherein a plurality of second type pixels disposed in the first curved areas, and each comprising a second light emitting diode which includes at least one non-flat portion forming a non-flat side which is not parallel with one side of the substrate; wherein a number of nonflat portions included in a second type pixel of the second type pixels is increased as a distance becomes greater from the first plane area” in combination with other features of the present claimed invention.
 Regarding claims 2-6,  these claims are allowable for the reasons given for claim 1 and  because of their dependency status on claim 1.
Regarding claim 7, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 7; specifically, the prior art fails to teach or suggest a display device “where first plane area viewed as a plane in a plan view; first curved areas viewed at a side viewing angle tilted at a predetermined angle with reference to the first plane area; a plurality of first type pixels disposed in the first plane area, each of the plurality of first type pixels comprising a first light emitting diode provided 5 parallel with the plane; a plurality of second type pixels disposed in the first curved areas, each of the plurality of second type pixels comprising a second light emitting diode including at least one non-flat portion forming a non-flat side which is not parallel with the plane” in combination with other features of the present claimed invention
Regarding claims 8-12, these claims are allowable for the reasons given for claim 7 and because of their dependency status on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879